Title: From James Madison to Joshua Barney and Others, 1 May 1794
From: Madison, James
To: Barney, Joshua


Gentlemen
Philadelphia May 1. 1794
I have been favored with your letter of Mar: 13. from Jamaica with its inclosure, in which the American Masters of Vessels detained in that Island have been pleased to express their sentiments on the Resolutions proposed by me in the House of Representatives on the 3d. of January last. Having long regarded the principles on which those Resolutions were founded, as the basis of a policy most friendly to the just interests of our country, and most honorable to its public councils, I cannot be insensible to the approbation they may obtain from my fellow Citizens, and particularly from those more immediately attached to the prosperity of our commerce and navigation. Under this impression I have received the communication transmitted by you in such polite and friendly terms; and I hope it will be believed that I mingle with it all the sympathy which is due to the distresses of those who have been the victims of depredation. With the sincerest wishes that their unfortunate situation may speedily be exchanged for one which will correspond with their rights and their merits, I remain Gentlemen, with great respect and regard Your Obed: & Hble Servt.
Js. Madison Jr
